Name: 2013/736/EU: Commission Implementing Decision of 7Ã November 2013 adopting a second updated list of sites of Community importance for the Steppic biogeographical region (notified under document C(2013) 7352)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  Europe
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 350/36 COMMISSION IMPLEMENTING DECISION of 7 November 2013 adopting a second updated list of sites of Community importance for the Steppic biogeographical region (notified under document C(2013) 7352) (2013/736/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Steppic biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territory of Romania, as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first updated list of sites of Community importance for the Steppic biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decision 2008/966/EC (2) and Commission Implementing Decision 2013/28/EU (3). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Steppic biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Steppic biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Steppic biogeographical region is necessary in order to include additional sites that have been proposed since 2011 by Romania as sites of Community importance for the Steppic biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For those additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Steppic biogeographical region is necessary in order to reflect any changes in site-related information submitted by Romania following the adoption of the initial and the first updated Union lists. In that sense, the updated list of sites of Community importance for the Steppic biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Steppic biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Steppic biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between June 2007 and October 2012 in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site. Since 2012, that information was supplied in the format established by Commission Implementing Decision 2011/484/EU of 11 July 2011 concerning a site information format for Natura 2000 sites (4). (9) That information includes the map of the site transmitted by the Member State concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with the Member State concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Steppic biogeograpical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (12) The Member State concerned has not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member State, it is necessary to adopt an updated list of sites which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Implementing Decision 2013/28/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The second updated list of sites of Community importance for the Steppic biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Implementing Decision 2013/28/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 November 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 344, 20.12.2008, p. 117. (3) OJ L 24, 26.1.2013, p. 643. (4) OJ L 198, 30.7.2011, p. 39. ANNEX Second updated list of sites of Community importance for the Steppic biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude ROSCI0005 Balta AlbÃ   Amara  JirlÃ u  Lacul SÃ rat CÃ ¢ineni * 6 300,3 27,3162 45,2895 ROSCI0006 Balta MicÃ  a BrÃ ilei 20 872,1 27,9063 44,9453 ROSCI0012 BraÃ ul MÃ cin * 10 235,4 28,0441 44,7694 ROSCI0022 Canaralele DunÃ rii * 25 942,9 27,6895 44,2004 ROSCI0053 Dealul Alah Bair * 193,5 28,2188 44,5011 ROSCI0060 Dealurile Agighiolului * 1 433,3 28,8303 45,0416 ROSCI0065 Delta DunÃ rii * 453 076,1 29,1987 45,0520 ROSCI0067 Deniz Tepe * 413,7 28,6881 45,0028 ROSCI0071 DumbrÃ veni  Valea Urluia  Lacul Vederoasa * 17 974,7 27,8794 44,1481 ROSCI0072 Dunele de nisip de la Hanul Conachi * 241,7 27,5794 45,5710 ROSCI0083 FÃ ¢ntÃ ¢niÃ a Murfatlar * 577,5 28,3863 44,1543 ROSCI0103 Lunca BuzÃ ului * 6 986,5 27,0008 45,0760 ROSCI0105 Lunca JoasÃ  a Prutului * 5 806,5 28,1375 45,5729 ROSCI0114 MlaÃtina Hergheliei  Obanul Mare Ãi PeÃtera Movilei * 232,2 28,5706 43,8334 ROSCI0123 MunÃ ii MÃ cinului * 16 893,9 28,3030 45,1559 ROSCI0131 OlteniÃ a  MostiÃtea  Chiciu 11 348,7 26,9685 44,1432 ROSCI0133 PÃ durea BÃ deana * 60,6 27,5724 46,1563 ROSCI0134 PÃ durea Balta  Munteni 86 27,4647 45,9487 ROSCI0139 PÃ durea Breana  RoÃcani * 156,8 27,9948 45,9266 ROSCI0149 PÃ durea Eseschioi  Lacul Bugeac * 2 967,4 27,4377 44,0816 ROSCI0151 PÃ durea GÃ ¢rboavele * 219,1 27,9979 45,5769 ROSCI0157 PÃ durea Hagieni  Cotul VÃ ii * 3 620,1 28,4279 43,7424 ROSCI0162 Lunca Siretului Inferior * 25 080,7 27,4880 45,6184 ROSCI0163 PÃ durea MogoÃ  MÃ ¢Ã ele * 64,9 27,9487 45,7219 ROSCI0165 PÃ durea PogÃ neÃti * 180,9 28,0257 45,9760 ROSCI0169 PÃ durea Seaca  Movileni * 50,9 27,5333 46,2883 ROSCI0172 PÃ durea Ãi Valea Canaraua Fetii  Iortmac * 13 631,8 27,6248 44,1106 ROSCI0175 PÃ durea TÃ lÃ Ãmani 53,4 27,8410 46,1222 ROSCI0178 PÃ durea TorceÃti 129,9 27,4904 45,6806 ROSCI0191 PeÃtera Limanu 12,4 28,5230 43,8070 ROSCI0201 PodiÃul Nord Dobrogean * 84 799,2 28,4894 44,7663 ROSCI0213 RÃ ¢ul Prut 10 540,6 28,1746 46,2907 ROSCI0215 Recifii Jurasici Cheia * 5 686,2 28,4395 44,4556 ROSCI0259 Valea CÃ lmÃ Ã uiului * 17 922,9 27,2022 44,9806 ROSCI0278 BorduÃani  Borcea * 5 809,7 27,8872 44,6529 ROSCI0286 Colinele Elanului * 755,3 28,1271 46,4004 ROSCI0290 Coridorul IalomiÃ ei * 26 726,8 26,8848 44,6021 ROSCI0305 Ianca  Plopu  SÃ rat  ComÃ neasca * 3 222,4 27,7175 45,2274 ROSCI0307 Lacul SÃ rat  BrÃ ila * 376,7 27,8849 45,1968 ROSCI0308 Lacul Ãi PÃ durea Cernica 3 267,3 26,3030 44,4498 ROSCI0309 Lacurile din jurul MÃ scurei 1 159,7 27,5398 46,3888 ROSCI0315 Lunca Chineja 944,9 27,9960 45,7825 ROSCI0319 MlaÃtina de la FeteÃti 2 019,8 27,8034 44,3403 ROSCI0335 PÃ durea Dobrina  HuÃi * 8 518,3 27,9757 46,5905 ROSCI0343 PÃ durile din Silvostepa MostiÃtei * 2 119,8 26,7393 44,2279 ROSCI0353 PeÃtera  Deleni 2 508,1 28,0509 44,0748 ROSCI0360 RÃ ¢ul BÃ ¢rlad Ã ®ntre Zorleni Ãi Gura GÃ ¢rbÃ voÃ ulu 2 569,4 27,6697 46,2068 ROSCI0389 SÃ rÃ turile de la Gura IalomiÃ ei  Mihai Bravu * 3 449,4 27,7542 44,7559 ROSCI0398 Straja-CumpÃ na 1 117 28,5054 44,0919